—Cross appeals from an order of the Supreme Court (Prior, Jr., J.), entered May 14, 1987 in Albany County, which, inter alia, in a combined action and proceeding pursuant to CPLR article 78, ordered the parties to negotiate regarding whether there was a discontinuation of a nonconforming use.
The order appealed from is a nonfinal intermediate order from which an appeal does not lie as of right (see, CPLR 5701 [b] [1]). Since permission to appeal has not been sought and we do not choose to grant such permission sua sponte, the appeal must be dismissed.
Appeal dismissed, without costs. Mahoney, P. J., Kane, Weiss, Mikoll and Levine, JJ., concur.